Citation Nr: 1525003	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had verified active military service from August 1976 to July 1979 and from February 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's request to reopen his claim for service connection for hepatitis C on the grounds of no new and material evidence.  During the course of the appeal, the RO reopened the Veteran's service connection claim, but denied it on the merits.  However, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Nonetheless, per the discussion below, this case is being reconsidered de novo.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service connection for hepatitis C; the Veteran did not perfect an appeal.

2.  In February 2006, the Veteran requested that his claim for service connection for hepatitis C be reopened; an August 2006 rating decision determined that new and material evidence had not been submitted to reopen the claim; the Veteran perfected an appeal.

3.  In a November 2008 decision, the Board determined that new and material evidence had not been submitted to reopen the claim of service connection for hepatitic C.  

4.  Since the Board's November 2008 decision, service treatment records from the first period of service were associated with the record.  

5.  These additional service department records were not considered by the earlier final decisions, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.

6.  Hepatitis C is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decisions which denied service connection hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The Board's November 2008 decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for hepatitic C is final.  38 U.S.C.A. § 7104 (West 2014).

3.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for hepatitis C is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2014).

4.  Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material

In an August 2004 rating decision, the RO denied service connection for hepatitis C on the basis that there was no medical evidence of record establishing a nexus between current diagnosis and military service.  The service treatment records were unavailable at that time.  The Veteran did not perfect an appeal to that rating decision and it became final.  38 U.S.C.A. § 7105.

In February 2006, the Veteran requested that his claim for service connection for hepatitis C be reopened.  In an August 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed that decision to the Board.  In a November 2008 decision, the Board determined that new and material evidence had not been submitted to reopen the claim of service connection for hepatitic C.  This decision was also final.  38 U.S.C.A. § 7104.  

In March 2009, the Veteran sought to reopen the claim of service connection for hepatitis C.  

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.

In this case, additional records have been received including service treatment records from the first period of service which were received after the Board's final November 2008 decision.  Since the records include the entrance and separation examinations, the Board finds that they are relevant service department records and therefore the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Services (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous (IV) drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001.

The Veteran contends that he contracted hepatitis C during service through jet injector inoculations.  He maintains that blood splattered on the jet injector and he was exposed to this blood.  He asserts that he has no other high risk factors.  

The available service treatment records do not reflect any manifestations or diagnosis of hepatitis C during service.  The post-service medical evidence establishes a diagnosis of hepatitis C since 1997.  There are two medical opinions of record.  

A July 2009 VA examiner noted that the Veteran reported that he had never used IV drugs, had no skin ink markings, and never had blood transfusion or blood products infused.  The Veteran reported that he distinctly remembered having flu like symptoms after receiving vaccines during his service in the Army before deployment in Germany.  The examiner opined that it was more likely than not that his hepatitis C was from the inservice vaccines.  

Following the receipt of the available service treatment records, a private medical opinion was received which noted a review of all of the available records, during and post-service.  She opined that the Veteran's hepatitis C is more likely than not related to his military service.  The examiner discussed the jet injectors used for inoculations and cited medical abstracts in that regard.  She also indicated that all of the Veteran's treatment records may not be associated with the record, referring to the initial formal finding that all of the records were unavailable (and they do appear incomplete).  The Veteran reported that other than the inservice inoculations, he did not have any other high risk factors for contracting hepatitis C.  He stated that the inoculations were high risk because blood spattered from another service member and he was exposed to the blood.  He said that the gun was never wiped down or sterilized.  After the inoculations, the Veteran indicated that he developed flu like symptoms.  The examiner discussed when hepatitis C was recognized as a disease entity and the possible latency period.  The examiner referred to the VBA Fast Letter and noted that it was biologically possible for hepatitis C to be attributable to air gun injections.  She concluded that it is more likely than not that the Veteran's hepatitis C disability condition was related to and secondary to his military service and the vaccinations that he received via air gun.  The examiner also included generally supportive internet articles.  

The Board notes that there are two positive medical opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided a fully articulated opinion (particularly the private opinion), and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to the opinions, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Significantly, there is no contradictory medical opinion.  

The Board finds that even though the available service treatment records do not reflect findings of hepatitis C, the service treatment records are incomplete.  Both the VA and the private examiners indicated that the Veteran's hepatitis C is etiologically related to service.  Accordingly, service connection is warranted.







							(Continued on the next page)

ORDER

Service connection for hepatitis C is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


